Judgment, insofar as it convicts defendant of criminal possession of a forged instrument in the second degree, unanimously reversed, on the law and facts, that count of the indictment dismissed, and otherwise judgment affirmed. Memorandum: There was insufficient proof adduced at trial to support a conviction for the crime of criminal possession of a forged instrument in the second degree (Penal Law, § 170.25). Lacking is any evidence to establish that defendant knew that the stolen check which he uttered was forged (see People v Green, 53 NY2d 651). (Appeal from judgment of Monroe County Court, Cornelius, J. — criminal possession of forged instrument, second degree.) Present — Dillon, P. J., Denman, Boomer, O’Donnell and Schnepp, JJ.